DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action in response to the communication filed on September 30, 2020.
Claims 1, 4, 8-9, and 17-18 have been amended.
Claims 1-18 are currently pending.
Claims 1, 9, and 17 are independent.

Response to Amendments and Arguments
The amendments are sufficient to overcome the objection to Claim 4 due to informalities.  Examiner withdraws the corresponding objection.

Applicant’s arguments with respect to the rejection of Claims 1-18 as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  Examiner maintains the previous grounds of rejection and provides updated analysis in view of the amendments.
1
Examiner respectfully disagrees.
It is important to keep in mind that an improvement in the abstract idea itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.2  In the instant case, those of ordinary skill would recognize that building demand forecast models is a fundamental economic concept and does not represent a “technical field.”  Therefore, asserted improvements such as accuracy predicting demand in a retail context and flexibility throughout a long period of time to account for certain market factors describe improvements in the abstract idea itself and not improvements to technology or a technical field.
The addition of continually updating the models in response to real-time updates fails to add anything more in this case because the claims fail to provide any details regarding the functionalities of the system itself.  The concept of continually receiving data and updating the models is abstract because it merely indicates that the marketing/economic activity is an ongoing process.  To show that the involvement of a computer assists in improving the technology, the claims must recite the details 3  As discussed in the rejection, the combination of system components as a whole amounts to nothing more than a generic network computing architecture.  This represents the mere use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application or provide significantly more.  In the same vein, the implication of real time updates is merely a result of such ordinary capabilities of existing computers, and the courts have recognized that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept.4
These arguments are therefore considered unpersuasive.

Applicant has argued that the claimed system amounts to significantly more than an abstract idea Step 2B because it provides an improvement to the technical field of building demand forecast models.5


As discussed above with respect to Step 2A, Prong 2, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a computer or in a particular technological environment, which is not enough to provide significantly more.
These arguments are therefore considered unpersuasive.

Applicant’s arguments with respect to the rejection of Claims 1-18 as being unpatentable over prior art under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot as they do not apply to the current rejection.  Examiner provides new grounds of rejection in view of the amendments.

Applicant’s remarks do not traverse the Examiner’s assertion of Official Notice in the previous office action.  Therefore, the previously asserted common knowledge is taken to be Admitted Prior Art.
Examiner respectfully considers the following statements as Admitted Prior Art: converting between certain common data formats (e.g., text, HTML, XML, XLS, PDF, etc.) is well understood, routine, and conventional in computing (as relied upon in the rejection of claims under 35 U.S.C. 101); and a command line tool is an old and well-known technique for a user to input instructions into a computer (as relied upon in the rejection of Claim 16 under 35 U.S.C. 103).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations (in emphasis):
A system for forecasting demand for a plurality of items, the system… to:
	continually receive sales data,
	incrementally process the sales data…, and
	store the common format data…;
an enterprise forecast engine… to:
	access past forecasting performance data…;
	build a forecasting model using at least one of the plurality of models selected based on the past forecasting performance data;
	access the common format data;
	generate an aggregate demand forecast using the forecasting model and the common format data;
	communicate the aggregate demand forecast to a forecast data store for storage;
	continually update the forecasting model in response to real-time updates to the common format data;
a server… to:
	receive requests for demand forecasts,
	communicate demand forecast requests to the forecasts data store, and
	receive demand forecasts from the forecasts data store.
The claim as a whole recites a method of organizing human activity.  The identified limitations generally describe a process of forecasting demand for a plurality of items, which is a fundamental economic practice.  More specifically, they describe a process of receiving sales data, generating demand forecasts, and providing users with access to the demand forecasts, which represent commercial interactions (e.g., marketing activities or business relations).  The recitation that sales data is received and models are updated “continually” in response to “real-time updates” merely indicates that the commercial interactions are a continuous process, which describes the nature of the commercial interactions themselves and is therefore abstract.  The recited process is one that is ordinarily performed by entities that provide marketing services to businesses and may be carried out, for example, using paper-and-pencil techniques to perform modeling and recordkeeping tasks and using traditional forms of human-to-human communication in order to process continuous and/or real-time updates, which are longstanding business practices.
The claim therefore recites a judicial exception at Step 2A, Prong 1.

A system for forecasting demand for a plurality of items, the system comprising:
a common data preparation engine comprising:
a computing system including a data store, processor, and memory communicatively coupled to the processor, the memory storing instructions executable by the processor to:
	continually receive sales data,
	incrementally process the sales data as it is received to convert sales data to common format data, and
	store the common format data in a standard data store;
an enterprise forecast engine comprising:
a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to:
	access past forecasting performance data of a plurality of models;
	build a forecasting model…;
	access the common format data;
	generate an aggregate demand forecast…; and
	communicate the aggregate demand forecast…; and
	continually update the forecasting model…
a server comprising an API accessible by one or more client applications, the API configured to:
	receive requests…,
	communicate demand forecast requests…, and
	receive demand forecasts…
The combination of system components as a whole amounts to nothing more than a generic network computing architecture and amounts to mere instructions to apply the abstract idea on a computer and/or generally linking the use of the abstract idea with a particular technological environment.6  For instance, a computing system comprising a data store, processor, and memory storing instructions is a general-purpose computer.  The recited engines thus amount to nothing more than generic hardware and software to apply certain abstract marketing processes of data collection, modeling, and recordkeeping.  Similarly, the recited server comprising an API accessible by one or more client applications amounts to nothing more than a general-purpose server performing its inherent functions to provide certain data processing services to remote clients.7,8  Considered as an ordered combination, these elements 
The limitations for incrementally processing the sales data as it is received to convert the sales data to common format data, storing the common format data, accessing the common format data, and accessing past forecast performance data are recited at a high level of generality and amount to insignificant extra-solution activity.  The specification generally asserts that the common data preparation engine “operates to standardize the data received so that it may be used by a variety of forecasting models,” wherein “data signals are converted to a format that has the right balance between standardization and flexibility.”9  However, the disclosure as a whole fails to provide any details regarding computer functionality to convert between data formats.  Under its broadest reasonable interpretation, “standardiz[ing] the data received so that it may be used by a variety of forecasting models” may simply require activities such as converting monetary values to a common currency or converting business IDs to a common index.  The recited “convert[ing]” thus represents nothing more than generic pre-solution data processing that would ordinarily be carried out prior to conducting market evaluations.  Moreover, functions such as converting between currencies or converting between identifiers would merely require mental processing and/or mathematical calculations, using traditional paper-and-pencil techniques for modeling and/or maintaining data records as discussed above.  The step of accessing past 
Considered as an ordered combination, the recited data conversion, storage, and access steps amount to insignificant data-processing, storage, and retrieval.  The invocation of these features along with the system components in order to continually carry out processing in response to real-time updates merely represents the inherent result of applying the abstract idea using a generic network computing architecture.  The claim as a whole fails to describe any non-generic means by which existing network computers function or interact, nor does it describe any improvements in the implementation of certain commercial activities beyond mere automation.  Instead, the additional elements as a whole amount to the mere use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application.  The ability to process continuous and/or real-time updates is merely a result of such ordinary capabilities of existing computers, and the courts have recognized that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application.10
The claim is therefore directed to a judicial exception at Step 2A, Prong 2.
The claim does not include additional elements that supply an inventive concept.  As discussed above with respect to the Step 2A, Prong 2, the system components 11
Regarding the identified insignificant extra-solution activity, the broadest reasonable interpretation of the recited “convert[ing]” includes certain mental processing steps and/or mathematical calculations.  When considered part of the system implementation, such data pre-processing would require nothing more than the court-recognized well-understood computer functionality to perform calculations.12  Further, Examiner relies upon Admitted Prior Art that converting between certain common data formats (e.g., text, HTML, XML, XLS, PDF, etc.) is well understood, routine, and conventional in computing.  Therefore, even if the recited function is considered to be specific to converting between digital data formats, which is not explicitly recited, this function would require nothing more than routine functionality for converting between known digital data formats.  The steps for storing and accessing the common format data amount to mere insignificant recordkeeping activities that are traditionally carried out using paper-and-pencil techniques, as previously discussed, where the recited computer implementation requires nothing more than well-understood, routine, and 13
As discussed above with respect to Step 2A, Prong 2, the ordered combination of additional elements amounts to the mere use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation).  The same analysis applies here since such a computer implementation does not provide significantly more.  Similarly, the ability to process continuous and/or real-time updates is merely a result of such ordinary capabilities of existing computers, and the courts have recognized that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not provide an inventive concept.14
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim therefore fails to provide an inventive concept at Step 2B.
The claim is therefore directed to a judicial exception without significantly more.

Claims 2-5, the recited limitations describe certain mathematical calculations involved in the economic modeling, which further narrows the commercial activity and is part of the abstract idea.

Regarding Claim 6, this claim recites the API generating an administrator user interface, which further describes mere automation of the abstract concept of providing access to economic data.  As marketing companies traditionally provide forecasts and other information using paper reports, the recitation to generate a user interface by an API merely appends generic client-server components and functionality to provide such reports on a computer.  These additional elements amount to mere instructions to apply the abstract idea on a computer and fail to add anything more than the abstract idea itself.

Regarding Claim 7, this claim recites a cloud platform with a load balancer to direct requests to available servers for processing.  These limitations are recited at a high level of generality and describe certain inherent characteristics of existing cloud platforms.  The claim amounts to nothing more than the abstract idea itself along with further instructions to “apply it” on the cloud.  These limitations simply add existing computer technology after the fact to the abstract idea and fail to describe anything more.15

Claim 8, this claim describes evaluating past forecasting performance, which further narrows the economic modeling and is part of the abstract idea.
The recitation to perform this step “by a forecast validation engine” amounts to nothing more than mere instructions to apply the abstract idea on a computer, for the same reasons as discussed for the engine elements of Claim 1, and fails to add anything more than the abstract idea itself.

Regarding Claims 9-10, these claims recite a method comprising substantially the same subject matter as recited in Claim 1.
The claims are directed to a judicial exception without significantly more for the reasons discussed above.
While Claim 9 further narrows the sales data to comprise data for sales at stores and online, this merely identifies the content of market information being evaluated and describes the abstract idea.  However, if considered an additional element, limiting data collection and analysis to information of a particular content, such as store and web sales data, is nothing more than generally linking the abstract idea to a particular field of use, which is not enough to provide a practical application or an inventive concept.16  The recitation that the sales data comprises data for sales of a plurality of items at stores and online.  With respect to the function of “convert[ing]… into a common format,” this additional feature requires nothing more than certain mental steps for organizing information, such as matching a store ID and an online ID to a common 

Regarding Claims 11-13, the recited limitations describe the data evaluation involved in the economic modeling, which further narrows the commercial activity and is part of the abstract idea.

Regarding Claim 14, this claim recites communicating the request to the data store by a real-time query service.  These limitations fail to add anything more to the mere automation of the abstract idea as discussed for Claim 1.  Since existing computers are known to routinely carry out data storage and retrieval functions in real-time, these limitations fail to add anything more than mere instructions to apply the abstract idea on a computer.

Regarding Claim 15, this claim describes substantially the same subject matter as recited in Claim 6 and is directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 16, this claim describes receiving validation and selection of configuration options, calibrating the model, testing the model, calculating forecast validation results, and displaying forecast performance.  All of these limitations further describe steps for performing economic modeling and providing users with access to market data and are therefore part of the abstract idea.


Regarding Claim 17, this claim recites a computer-readable storage medium comprising substantially the same abstract concepts and additional elements as recited in Claims 1 and 6.
The claim is directed to a judicial exception without significantly more for the reasons discussed above.
While the instant claim further narrows the sales data to comprise “store sales data” and “web sales data,” this merely identifies the content of market information being evaluated and describes the abstract idea.  However, if considered an additional element, limiting data collection and analysis to information of a particular content, such as store and web sales data, is nothing more than generally linking the abstract idea to a particular field of use, which is not enough to provide a practical application or an inventive concept.17  With respect to the function of “convert[ing]… into a common 

Regarding Claim 18, the recited limitations describe the data evaluation involved in the economic modeling, which further narrows the commercial activity and is part of the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”).
Regarding Claim 9, Jetcheva teaches:
A method of forecasting demand for a plurality of items within a retail enterprise, the method comprising:
building, with an enterprise forecast engine, an ensemble forecast model from two or more component models, the two or more component models selected based on past forecasting performance (par. [0033] and [0035], constructing an ensemble model from a plurality of sub-models);
analyzing, with the ensemble forecast model, the common format data to generate an aggregate demand forecast (par. [0035], generating a forecast using the ensemble model); and
storing the aggregate demand forecast in a forecasts data store (par. [0021], storing generated data in memory).
Jetcheva teaches receiving sales data regarding sales of items at stores (par. [0022] with reference to Fig. 1A, receiving data 126; par. [0017], data such as money spent or a number of transactions, e.g. at a mall) and further teaches updating the forecasting model in response to receiving updated sales data (par. [0049] and [0052], periodically re-construct the ensemble of best sub-models, e.g. daily or at some other periodic or random frequency).  However, it does not teach sales data regarding online 
Jetcheva does not explicitly teach, but Notani teaches:
continually receiving sales data…, the sales data comprising past sales data and current sales data for sales of the plurality of items at stores and online (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0091] and [0097], in-store orders and online transactions);
continually updating the forecasting model in response to real-time updates… (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0038] and [0065], forecasting runs continuously, with each run monitoring the latest anomalies, and wherein the forecasting runs in response to an alert; par. [0042]-[0049] and [0062]-[0063], continuous forecasting including updating model parameters and inputs in response to receiving new data).
These known features of Notani are applicable to the existing system of Jetcheva because both reference are directed to forecasting systems.  Since Jetcheva teaches a particular technique for generating and updating forecast models and Notani teaches a technique for continuously updating forecast models upon receiving new data, one of ordinary skill would have recognized that the claim limitation is merely a combination of existing elements.  Additionally, since Jetcheva teaches the analysis of multiple types of data from different sources in combination (par. [0026]-[0029], e.g. “primary” and “secondary” data), including in the context of sales as discussed above, one of ordinary skill would have recognized that the claim limitation merely combines the data analysis functionality of Jetcheva with the particular selected data content of Notani.

Jetcheva and Notani teach a continuous process where new sales data is received and used to update a forecast model, as discussed above.  However, these teachings do not describe a common data preparation engine for continually receiving the data and incrementally processing to convert the data into common format data.
Jetcheva and Notani do not explicitly teach, but Cannaliato teaches:
incrementally process the sales data as it is received to convert the sales data to common format data (par. [0007] and [0018], receiving multiple data records from multiple data sources in real time and translating in near real time by at least one translator each of the multiple data records into a pre-established internal data format).
Cannaliato discloses a system for real time stream processing of “big data” stores (Abstract), such as sales data generated from point of sales transactions (par. [0028]-[0029).  Since Jetcheva and Notani are directed to continually receiving sales data for updating forecasts, it would have been recognized that the above teachings of Cannaliato are applicable as a component for formatting such data as it is received.  Furthermore, since Cannaliato teaches converting the data streams as they are received and Notani teaches updating the models as the new data becomes available, those of ordinary skill would recognize that these features in combination, as applied to Jetcheva, teach continually updating the models in response to real-time updates to the common format data.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva and Notani to include those of Cannaliato because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Cannaliato’s continuous conversion of received data to a common format to Jetcheva and Notani’s existing system for continuously updating ensemble forecasts would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems.  One of ordinary skill would have recognized that the combination 

Regarding Claim 11, Jetcheva, Notani, and Cannaliato teach the method of Claim 9 as discussed above.
Jetcheva further teaches:
wherein building further comprises weighting the two or more component models based on past performance of the component models in predicting item demand including seasonal effects (par. [0083]-[0084], determining weighting factors for each sub-model using training/learning based on historical performance (par. [0030], transactional data combined with seasonal data).

Regarding Claim 12, Jetcheva, Notani, and Cannaliato teach the method of Claim 9 as discussed above.
Jetcheva further teaches:
wherein the demand forecast is generated for an individual item, over a 1 week time period, for all sales of the retailer (par. [0015]-[0016] and [0033], forecast continuously generated daily; par. [0023], time-series energy usage pertaining to a site; par. [0017], demand for individual resources such as electricity, water, or gas; par. [0017] and [0069], demand for a particular location or one or more sites).

Claims 1-2, 4, 6-8, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”), further in view of US 2008/0086358 A1 (hereinafter “Doshi”).
Regarding Claim 1, Jetcheva teaches:
A system for forecasting demand for a plurality of items (Fig. 1A-1B), the system comprising:
an enterprise forecast engine (Fig. 1A-1B, forecasting module 152 and building module 114) comprising:
a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (par. [0018]-[0021], combination of processor, memory, and software components) to:
	access past forecasting performance data of a plurality of models (par. [0039]-[0040] and [0042]-[0043], determining the accuracy of forecasted behaviors of the possible sub-models by verifying outputs for historical data, where the accuracy data is accessed in order to construct an ensemble model; par. [0021], wherein the data is at least temporarily stored in memory);
	build a forecasting model using at least one of the plurality of models selected based on the past forecasting performance data (par. [0033]-[0035], constructing an ensemble of sub-models by selecting and combining the best ;
	generate an aggregate demand forecast using the forecasting model and the common format data (par. [0035], generating a forecast using the ensemble model); and
	communicate the aggregate demand forecast to a forecast data store for storage (par. [0021], storing generated data in memory).
Jetcheva teaches receiving sales data (par. [0022] with reference to Fig. 1A, receiving data 126; par. [0017], data such as money spent or a number of transactions, e.g. at a mall) and further teaches updating the forecasting model in response to receiving updated sales data (par. [0049] and [0052], periodically re-construct the ensemble of best sub-models, e.g. daily or at some other periodic or random frequency).  However, the receiving and updating of Jetcheva are carried out periodically and not continually as recited.
Jetcheva does not explicitly teach, but Notani teaches:
continually receive sales data (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0091] and [0097], in-store orders and online transactions);
continually updating the forecasting model in response to real-time updates… (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0038] and [0065], forecasting runs continuously, with each run monitoring the latest anomalies, and wherein the forecasting runs in response to an 
These known features of Notani are applicable to the existing system of Jetcheva because both reference are directed to forecasting systems.  Since Jetcheva teaches a particular technique for generating and updating forecast models and Notani teaches a technique for continuously updating forecast models upon receiving new data, one of ordinary skill would have recognized that the claim limitation is merely a combination of existing elements.  Additionally, since Jetcheva teaches the analysis of multiple types of data from different sources in combination (par. [0026]-[0029], e.g. “primary” and “secondary” data), including in the context of sales as discussed above, one of ordinary skill would have recognized that the claim limitation merely combines the data analysis functionality of Jetcheva with the particular selected data content of Notani.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Jetcheva to include those of Notani because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Notani’s continuous data collection and update to Jetcheva’s existing system for generating and updating ensemble forecasts would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved system that provides timely updates to sales forecasts based on actual sales and/or events, which is important to accurate resource planning (Notani, par. [0006]).  Further, it would have been 
Jetcheva and Notani teach a continuous process where new sales data is received and used to update a forecast model, as discussed above.  However, these teachings do not describe a common data preparation engine for continually receiving the data and incrementally processing to convert the data into common format data.
Jetcheva and Notani do not explicitly teach, but Cannaliato teaches:
a common data preparation engine (par. [0053] with reference to Fig. 2, data transformation engine) comprising:
a computing system including a data store, processor, and memory communicatively coupled to the processor, the memory storing instructions executable by the processor (par. [0007], processing engine; par. [0030] with reference to Fig. 5, server comprising database, processor, and memory) to:
	continually receive sales data (par. [0007] and [0018], receiving multiple data records from multiple data sources in real time),
	incrementally process the sales data as it is received to convert the sales data to common format data (par. [0007], translating in near real time by at , and
	store common format data in a standard data store (par. [0007], transmitting the translated internal data record to at least one data sink for storage).
Cannaliato discloses a system for real time stream processing of “big data” stores (Abstract), such as sales data generated from point of sales transactions (par. [0028]-[0029).  Since Jetcheva and Notani are directed to continually receiving sales data for updating forecasts, it would have been recognized that the above teachings of Cannaliato are applicable as a component for formatting such data as it is received.  Further, since Cannaliato teaches converting the data streams as they are received and Notani teaches updating the models as the new data becomes available, those of ordinary skill would recognize that these features in combination, as applied to Jetcheva, teach continually updating the models in response to real-time updates to the common format data.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva and Notani to include those of Cannaliato because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Cannaliato’s continuous conversion of received data to a common format to Jetcheva and Notani’s existing system for continuously updating ensemble forecasts would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems.  One of ordinary skill would have recognized that the combination 
Jetcheva, Notani, and Cannaliato do not explicitly teach, but Doshi teaches:
a server comprising an API accessible by one or more client applications (Fig. 6-7, server comprising APIs accessible by user systems), the API configured to:
	receive requests for demand forecasts (par. [0021] and [0071], receiving user requests for forecasts; par. [0006], e.g. sales forecasts),
	communicate demand forecast requests to the forecasts data store (par. [0005], [0071], and [0074], communicating one or more queries to storage and retrieving results to display to the user), and
	receive demand forecasts from the forecasts data store (as discussed above with respect to “communicate…”).
These known features of Doshi are applicable to the combined system of Jetcheva, Notani, and Cannaliato because both reference are directed to forecasting systems.  Since Jetcheva, Notani, and Cannaliato teaches a particular technique for generating demand forecasts and Doshi teaches a system that allows clients to request and receive demand forecasts, one of ordinary skill would have recognized that the claimed invention is merely a combination of existing elements.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, and Cannaliato to include those of Doshi because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized 

Regarding Claim 2, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 1 as discussed above.
Jetcheva further teaches:
wherein the forecasting model is an ensemble forecast model built by selecting two or more component models used to forecast demand for items (par. [0035], ensemble model built from a plurality of sub-models) and weighting the two or more component models based on past forecasting performance (par. [0083]-[0084], determining weighting factors for each sub-model using training/learning based on historical performance).

Regarding Claim 4, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 2 as discussed above.
Jetcheva further teaches:
wherein the component models include one or more of an ARIMA model or a LOESS model (par. [0038], ARIMA model).

Regarding Claim 6, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 1 as discussed above.
Doshi further teaches:
wherein the API is further configured to generate an administrator user interface for visualizing demand forecast data (par. [0064] and [0068], GUI for accessing forecast data; par. [0033], GUI for modifying forecast data; par. [0059], administrator UI).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further incorporate these features of Doshi into the combined system of Jetcheva, Notani, and Cannaliato for the same reasons as discussed for Claim 1.

Regarding Claim 7, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 1 as discussed above.
Doshi further teaches:
a cloud platform with at least one load balancer to direct requests to available servers for processing (par. [0056]-[0058] with reference to Fig. 6, on-demand multi-tenant database service; par. [0061] and [0071], load balancer to distribute requests over a plurality of servers).


Regarding Claim 8, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 2 as discussed above.
Jetcheva further teaches:
wherein the past forecasting performance is evaluated with a forecast validation engine by running multiple forecasts for one set of sales data and cross-validating distributions of the results (par. [0039] and [0056]-[0057], verifying forecasted loads of the possible sub-models against verification portions of the historical load data in order to select the best sub-models).

Regarding Claim 10, Jetcheva, Notani, and Cannaliato teach the method of Claim 9 as discussed above.
Jetcheva, Notani, and Cannaliato do not explicitly teach, but Doshi teaches:
receiving, at an API, a request from a client application for a demand forecast (par. [0021] and [0071], receiving user requests for forecasts; par. [0006], e.g. sales forecasts; Fig. 6-7, server comprising APIs accessible by user systems);
querying the forecasts data store for the appropriate aggregate demand forecast (par. [0005], [0071], and [0074], communicating one or more queries to storage and retrieving results to display to the user); and
responding to the client application with the requested demand forecast (as discussed above; par. [0064] and [0068], GUI for accessing forecast data).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, and Cannaliato to include those of Doshi for the same reasons as discussed for Claim 1.

Regarding Claim 13, Jetcheva, Notani, Cannaliato, and Doshi teach the method of Claim 10 as discussed above.
Jetcheva further describes generating forecasts for a particular time period, location, and item, as discussed for Claim 12.  Doshi further describes the aspects of a request interface, as discussed for Claim 10, including receiving a user-configured time period (par. [0044]) or any desired predetermined or user-configurable criteria (par. [0025]).  Since Jetcheva teaches the functionality required to process a demand forecast for a particular time period, location, and item and Doshi teaches the functionality required to request forecasts utilizing a defined time period and any other user-configurable criteria, one of ordinary skill would have recognized that the instant limitations are merely a combination of existing elements.  One of ordinary skill would have recognized it obvious to use the request interface of Doshi to further input location and item parameters to achieve the predictable result of allowing users to customize the market evaluation to their business needs.

Claim 14, Jetcheva, Notani, Cannaliato, and Doshi teach the method of Claim 10 as discussed above.
Doshi further teaches:
wherein the request is communicated to the data store by a real-time query service (par. [0074], automatically generate and send queries; par. [0034], “on-demand” database service operating in “real-time”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further include these features of Doshi for the same reasons as discussed for Claim 13.

Regarding Claim 15, Jetcheva, Notani, and Cannaliato, and Doshi the method of Claim 10 as discussed above.
Doshi further teaches:
wherein the demand forecast is visualized on a user interface for viewing and analysis by an administrator user (par. [0064] and [0068], GUI for accessing forecast data; par. [0033], GUI for modifying forecast data; par. [0059], administrator UI).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further include these features of Doshi for the same reasons as discussed for Claim 13.

Regarding Claim 17, Jetcheva teaches:
A non-transitory computer-readable storage medium comprising computer- executable instruction which, when executed by a computing system, cause the computing system to perform a method of generating a demand forecast for one or more items (Fig. 1A-1B), the method comprising:
building, with an enterprise forecast engine, an ensemble forecast model from two or more component models, the two or more component models selected and weighted based on past forecasting performance (par. [0033]-[0035], constructing an ensemble of sub-models by selecting and combining the best sub-models from the possible sub-models; par. [0039]-[0040] and [0043], selecting sub-models based on the accuracy of forecasting historical data; par. [0083]-[0084], determining weighting factors for each sub-model using training/learning based on historical performance; Fig. 1A-1B, forecasting module 152 and building module 114);
analyzing, with the ensemble forecast model, the common format data to generate a demand forecast (par. [0035], generating a forecast using the ensemble model);
storing the aggregate demand forecast in a forecasts data store (par. [0021], storing generated data in memory).
Jetcheva teaches receiving sales data (par. [0022] with reference to Fig. 1A, receiving data 126; par. [0017], data such as money spent or a number of transactions, e.g. at a mall) and further teaches updating the forecasting model in response to receiving updated sales data (par. [0049] and [0052], periodically re-construct the ensemble of best sub-models, e.g. daily or at some other periodic or random 
Jetcheva does not explicitly teach, but Notani teaches:
continually receiving store sales data and web sales data… in real time (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0091] and [0097], in-store orders and online transactions);
continually updating the forecasting model in response to real-time updates… (par. [0018] and [0030], receiving sales information in near real-time as the sales occur; par. [0038] and [0065], forecasting runs continuously, with each run monitoring the latest anomalies, and wherein the forecasting runs in response to an alert; par. [0042]-[0049] and [0062]-[0063], continuous forecasting including updating model parameters and inputs in response to receiving new data).
These known features of Notani are applicable to the existing system of Jetcheva because both reference are directed to forecasting systems.  Since Jetcheva teaches a particular technique for generating and updating forecast models and Notani teaches a technique for continuously updating forecast models upon receiving new data, one of ordinary skill would have recognized that the claim limitation is merely a combination of existing elements.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Jetcheva to include those of Notani because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Notani’s continuous data collection and update to Jetcheva’s existing system for generating and updating 
Jetcheva and Notani teach a continuous process where new sales data is received and used to update a forecast model, as discussed above.  However, these teachings do not describe a common data preparation engine for continually receiving the data and incrementally processing to convert the data into common format data.
Jetcheva and Notani do not explicitly teach, but Cannaliato teaches:
incrementally process the sales data as it is received to convert the sales data to common format data (par. [0007] and [0018], receiving multiple data records from multiple data sources in real time and translating in near real time by at least one translator each of the multiple data records into a pre-established internal data format).
Cannaliato discloses a system for real time stream processing of “big data” stores (Abstract), such as sales data generated from point of sales transactions (par. [0028]-[0029).  Since Jetcheva and Notani are directed to continually receiving sales data for updating forecasts, it would have been recognized that the above teachings of Cannaliato are applicable as a component for formatting such data as it is received.  Furthermore, since Cannaliato teaches converting the data streams as they are received and Notani teaches updating the models as the new data becomes available, those of ordinary skill would recognize that these features in combination, as applied to 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva and Notani to include those of Cannaliato because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying Cannaliato’s continuous conversion of received data to a common format to Jetcheva and Notani’s existing system for continuously updating ensemble forecasts would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing techniques into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved system that provides performs real time pre-storage enrichment of data records to form a single comprehensive record usable for analytics, searching and alerting (Cannaliato, Abstract).
Jetcheva, Notani, and Cannaliato do not explicitly teach, but Doshi teaches:
receiving, at an API, a request from an administrator computing device for a demand forecast (par. [0021] and [0071], receiving user requests for forecasts; par. [0006], e.g. sales forecasts; Fig. 6-7, server comprising APIs accessible by user systems);
communicating the request to the forecasts data store (par. [0005], [0071], and [0074], communicating one or more queries to storage and retrieving results to display to the user);
communicating the demand forecast to a user interface on the administrator computing device (as discussed above; as discussed above; par. [0064] and [0068], GUI for accessing forecast data); and
visualizing the demand forecast on a display of the administrator computing device (as discussed above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, and Cannaliato to include those of Doshi for the same reasons as discussed for Claim 1.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”), further in view of US 2008/0086358 A1 (hereinafter “Doshi”), further in view of NPL “From Ensemble Forecasts to Predictive Distribution Functions” (hereinafter “Brocker”).
Regarding Claim 3, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 1 as discussed above.
Jetcheva describes techniques for generating the ensemble model, but does not explicitly teach calculating the ensemble model using an affine function.
However, Brocker discloses techniques for providing ensemble forecasts, and teaches:
wherein the ensemble forecast model is calculated using an affine function (pg. 663-664, affine kernel dressing for ensemble interpretation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, Cannaliato, and Doshi to include those of Brocker because doing so would have been a simple substitution of one existing element for another to yield predictable results.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is, the substitution of the affine function of Brocker for the ensemble calculation techniques of Jetcheva.  One of ordinary skill would have recognized that the simple substitution of one known ensemble calculation technique for another would yield predictable results as an alternative modeling technique for providing ensemble demand forecasts.

Regarding Claim 18, Jetcheva, Notani, Cannaliato, and Doshi teach the medium of Claim 17 as discussed above.
Jetcheva further teaches:
wherein building the ensemble forecast model comprises:
receiving parameters for a demand forecast, the parameters comprising one or more of a group of items, a time period, and a location (par. [0042], determining parameters for sub-model selection; par. [0023], time-series energy usage pertaining to a site, i.e. “location”; par. [0017], demand for individual resources such as i.e. “group of items”; par. [0017] and [0069], demand for a particular location or one or more sites; par. [0039], exemplary forecast configuration).
Jetcheva, Notani, Cannaliato, and Doshi do not explicitly teach, but Brocker teaches:
calculating the ensemble forecast using affine function (pg. 663-664, affine kernel dressing for ensemble interpretation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, Cannaliato, and Doshi to include those of Brocker for the same reasons as discussed for Claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”), further in view of US 2008/0086358 A1 (hereinafter “Doshi”), further in view of US 2005/0192915 A1 (hereinafter “Ahmed”).
Regarding Claim 5, Jetcheva, Notani, Cannaliato, and Doshi teach the system of Claim 1 as discussed above.
Jetcheva describes various formulations for the ensemble model, but does not explicitly teach the use of a recurring neural network.
However, Ahmed discloses techniques for forecasting thermal resource usage in a building, and teaches:
wherein the forecasting model is a single model based on a recurring neural network (RNN) (Abstract and par. [0016], generating predicted thermal load using a recurrent neural network operating on mass data).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, Cannaliato, and Doshi to include those of Ahmed because doing so would have been a simple substitution of one existing element for another to yield predictable results.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is, the substitution of the RNN model of Ahmed for the modeling suggested by Jetcheva.  One of ordinary skill would have recognized that the simple substitution of one known mathematical modeling technique for another would yield predictable results as an alternative technique for providing demand forecasts.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”), further in view of US 2008/0086358 A1 (hereinafter “Doshi”), further in view of US 7,788,127 B1 (hereinafter “Gilgur”), further in view of Admitted Prior Art.
Regarding Claim 16, Jetcheva, Notani, Cannaliato, and Doshi teach the method of Claim 10 as discussed above.

validating the forecast model by:
querying a demand forecast data store (par. [0015]-[0016] and [0033], generating forecasts daily; par. [0021], where data generated, received, and/or operated on is stored in memory);
storing a validation set in the data repository (par. [0021], storing received and generated data in memory);
calibrate the model with historical training data (par. [0044]-[0046] and [0083]-[0084], training and tuning the model using historical data);
testing the model by calculating prediction for each set of forecast coordinates;
saving the predicted values (par. [0021], storing received and generated data in memory);
calculating forecast validation results and store in data repository (par. [0040], verifying accuracy using an error equation; par. [0021], storing received and generated data in memory).
Jetcheva describes automatically performing verification and tuning functions and storing the results for future modeling, but does not describe receiving configuration options, sending a packet to a server, and displaying validation results.
However, Gilgur discloses a technique for evaluating data models and forecasts (Abstract), and teaches:
receiving a validation and selection of configuration options (col. 3 ln. 62 – col. 4 ln. 2, receiving and adjusting user-specified configuration tuning parameters);
sending a submission packet to a validation server (col. 3 ln. 53 – col. 4 ln. 2, (re)starting the validation process by sending data to the MQI engine);
display visualization of forecast performance on validation user interface (col. 4 ln. 7-10, presenting the validation result to the user).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, Cannaliato, and Doshi to include those of Gilgur because doing so would have yielded predictable results and resulted in an improved process.  It would have been recognized that applying Gilgur’s features for inputting and outputting validation data to Jetcheva’s existing process for validating forecast models would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data-modeling into similar systems.  One of ordinary skill would have recognized that the combination would result in an improved method that allows users to quickly evaluate model quality and a model’s adequacy for a specified task using flexible criteria (Gilgur, col. 2 ln. 35-44).
While the prior art does not explicitly teach receiving configuration “at a command line tool,” the applied teachings of Doshi and Gilgur demonstrate a number of interfaces for providing user input into the forecasting.  Examiner relies on Admitted Prior Art that a command line tool is an old and well-known technique for a user to input instructions into a computer.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Jetcheva, Notani, Cannaliato, Doshi, and Gilgur to include the asserted existing knowledge because doing .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks, pg. 9-10
        2 MPEP 2106.05(a)(II)
        3 MPEP 2106.05(a)(II)
        4 MPEP 2106.05(f)
        5 Remarks, pg. 10
        6 MPEP 2106.05(f) and (h)
        7 A Dictionary of the Internet (3 ed.) – “server,” The combination of computer and software in a network which carries out a specialized service. Usually such computers are powerful and optimized for the particular service that they carry out. There are a wide variety of servers including Web servers, which receive requests from browsers for Web pages; file servers, which deliver stored files; database servers, which satisfy requests for data which correspond to some query; name servers, which map a symbolic name into a system resource; and FTP servers which enable users to employ FTP software to retrieve files. Often the term is used to describe a collection of software which provides a service. There are a number of server APIs available for programming servers.
        8 Id. – “client server computing,” The combination of computers—often powerful computers—known as servers which offer specialized services to a number of other computers known as clients. A typical service is a file service where a server provides files requested by clients. It is worth pointing out that the provision of services is usually a little more complicated: a server providing a service often calls on the facilities of another server. For example, a Web server hosting an ecommerce application that entails selling a product usually calls on the services of a database server which stores product information.
        9 Specification – par. [0056] 
        10 MPEP 2106.05(f)
        11 MPEP 2106.05(f) and (h)
        12 MPEP 2106.05(d)(II) – “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")”
        13 MPEP 2106.05(d)(II) – “iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”
        14 MPEP 2106.05(f)
        15 MPEP 2106.05(f)
        16 MPEP 2106.05(h)
        17 MPEP 2106.05(h)